Decision.—Judgment affirmed.
For affirmance, Jewett, Ch. J., Bronson, Gardiner, Ruggles, Wright, Gray, and Johnson, J. J.
For reversal, Jones,.J.
The supreme court held, (Jewett, Justice, delivering the opinion,) that assuming that the defendant was the editor and proprietor of the New-York Herald, as the history of the trial showed that both parties did—it did not show any employment of the plaintiff by the defendant to render the services he claimed to have rendered; and that the justice correctly decided the case upon the evidence.
The rule which requires witnesses to testify to facts from knowledge, and not from belief, justified the decision of the justice in excluding the question put to the witness Doyle, to wit: “ From that printed copy, can you state whose reports they were ?” There are exceptions to this rule. On questions of skill and judgment, men of science and experience are allowed to give their opinion in evidence. (23 Wend. 425.) But this does not come within any exceptions to the rule.
In relation to the point that the justice erred in excluding the evidence as to the declarations of the foreman in the defendant’s establishment—held, that it was necessary that it should have appeared in evidence that he was the agent of the defendant, transacting business for him, and that such declarations were made in relation to that business, and while engaged in it. There being no such evidence, the evidence offered was properly excluded.

JYot reported.